DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 7/22/21, are acknowledged.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Yi Han on 10/18/21.

IN THE CLAIMS:

In claim 1, line 4, “on a tumor tissue” has been replaced with “at the surface of a tumor cell”,  in lines 4-5, “that provides activation and CD28 co-stimulation signals to the T cell” has been replaced with “that is capable of activating the T cell and comprises a signaling domain of CD28”, in line 8, “that is not expressed on the tumor tissue” has been replaced with  “that  is not expressed on the tumor cell surface”,  and in line 11, “binding of the iCAR to the second antigen reduces cytotoxicity of the T cells” has been replaced with “binding of the CAR to the first antigen induces cytotoxicity of the T cell, and binding of the iCAR to the second antigen reduces the cytotoxicity of the T cell”. 

In claim 13, lines 3-7, “CDS, EGP-2, EGP-40, EpCAM, Erb-B2, Erb-B3, Erb-B4, FBP, Fetal acetylcholine receptor, folate receptor- GD2, GD3, HER-2, hTERT, IL-13R-2, -light chain, KDR, LeY, L1 cell adhesion molecule, MAGE- A1 , Mesothelin, Muc-1, Muc-16, NKG2D ligands, NY-ESO-1, oncofetal antigen (h5T4), PSCA, PSMA, ROR1, TAG-72, VEGF-R2, and WT-1”,
, GD2, GD3, HER-2, IL-13R-2, -light chain, LeY, L1 cell adhesion molecule, Mesothelin, Muc-1, Muc-16, oncofetal antigen (h5T4), PSCA, PSMA, ROR1, TAG-72, and VEGF-R2”.

In claim 84, line 5, “on a tumor tissue” has been replaced with “at the surface of a tumor cell”,  in lines 5-6, “that provides activation and CD28 co-stimulation signals to the T cell” has been replaced with “that is capable of activating the T cell and comprises a signaling domain of CD28”, in line 9, “that is not expressed on the tumor tissue” has been replaced with  “that  is not expressed on the tumor cell surface”,  and in line 11, “binding of the iCAR to the second antigen reduces cytotoxicity of the T cells” has been replaced with “binding of the CAR to the first antigen induces cytotoxicity of the T cell, and binding of the iCAR to the second antigen reduces the cytotoxicity of the T cell”. 

In claim 86, lines 3-4, “on a tumor tissue” has been replaced with “at the surface of a tumor cell”,  in lines 4-5, “that provides activation and CD28 co-stimulation signals to the T cell” has been replaced with “that is capable of activating the T cell and comprises a signaling domain of CD28”, in line 8, “that is not expressed on the tumor tissue” has been replaced with  “that  is not expressed on the tumor cell surface”,  and in line 11, “binding of the iCAR to the second antigen reduces cytotoxicity of the T cells” has been replaced with “binding of the CAR to the first antigen induces cytotoxicity of the T cell, and binding of the iCAR to the second antigen reduces the cytotoxicity of the T cell”. 

In claim 95, lines 2-3, “cytotoxic T cells (CD8+ T cells), and regulatory T cells” has been replaced with “and cytotoxic T cells (CD8+ T cells)”.

In claim 96, line 2 “(FMT)”, has been replaced with “(EMT)”.

In claim 97, line 2 “(FMT)”, has been replaced with “(EMT)”.

In claim 98, line 2 “(FMT)”, has been replaced with “(EMT)”.

The following is an examiner’s statement of reasons for allowance:  Applicant’s amendment and remarks filed 7/22/21 has overcome the rejections of record.  In particular, as evidenced by Chicaybam, 2014 (attached in the reply filed 7/22/21), the CAR comprising 4-1BB intracellular signaling domain, the iCAR comprising PD1 or CTLA-4 signaling domain taught in the prior art cited in the office action mailed 3/2/21 does not function to inhibit cytotoxicity upon binding of the iCAR to its target ligand.  The present claims are directed to T cells comprising a CAR comprising an scFV that binds a first antigen expressed on the surface of a tumor cell and an intracellular signaling domain comprising a signaling domain of CD28, and an iCAR that comprises a scFV that binds to a second antigen that is not expressed at the surface of the tumor cell, wherein “binding of the CAR to the first antigen induces cytotoxicity of the T cell, and binding of the iCAR to the second antigen reduces the cytotoxicity of the T cell induced by the CAR”, which is not taught or suggested by the prior art.   Furthermore, the rejection under 112 first paragraph is withdrawn.   The specification exemplifies the claimed invention with a T cell comprising a CAR having an scFV that binds to CD19 antigen, and an iCAR comprising as scV that binds to PSMA. Furthermore, the examples demonstrate that when said CAR comprises a signaling domain of CD28, and said iCAR comprises a signaling domain of PD-1, CTLA-4, LAG-3, 2B4 or BTLA, the binding of the CAR to its antigen induces cytotoxicity of the T cell, and binding of the iCAR to its antigen reduces the cytotoxicity of the T cell induced by the CAR. While the examples utilized scFV binding to CD19 as the first antigen (an extensively characterized target expressed on the surface B cell tumor cells) and PSMA as the second antigen (i.e. an antigen not expressed on said B cell tumor cell surfaces), other types of tumor cell surface antigens and non-tumor antigens are disclosed by the instant specification, and scFV that bind to tumor cell surface antigens and non-tumor antigens are also well known in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644